Appeal from an order granting leave, pursuant to subdivision 5 of section 50-e of the General Municipal Law, to serve a notice of claim in behalf of an injured infant. The infant was injured on September 6, 1957, and the application for leave was brought on by notice of motion dated October 22, 1958. Order reversed, and application denied, without costs. The Special Term had no power to grant an application for the relief in question made more than a year after the happening of the event upon which the claim was based (Matter of Martin v. School Bd. of Union Free Dist. No. 28, 301 N. Y. 233; *823Matter of Brown v. Board of Trustees of Town of Hamptonburg, School Dist. No. 4, 303 N. Y. 484). Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.